 

Exhibit 10.67

 

Engagement Agreement

 

This agreement is signed by the two parties: 

Name of party A: LAW Insurance Broker Co.,Ltd. (hereinafter referred to as Party
A)

Registered address: 7F, No. 311, Nanjing E. Rd., Songshan Dist., Taipei City,
Taiwan

Postcode: 10595

 

Name of party B: Chao, Hui-Hsien

ID No.: H220435536

 

Party A and party B shall reach following agreements:

 

Article I Term and Position of Employment

 

1.Party A employ Party B as senior management personnel of Party A (position:
General Manager), the term of employment is from December 29th, 2015 to December
28th, 2018.

 

2.Article II Job description →depending on the authorized scope

 

Party B shall assist Party A in operating and managing insurance agency
businesses during his term of employment, including but not limited to the
following matters:

 

(1)Annual operating policies: Party B shall explain the annual operating
policies to the Board of Directors (“BoD”). If the meeting schedule of BoD is
not held on time, then should be on the actual meeting date.

(2)Temporary operating policies: Party B may adjust the operating policies based
on the following circumstances and report to the BoD at the coming meeting:

A.Market demand

B.Change, repeal or abandon of laws or regulations

C.Other causes causing the original operating policies difficult to enforce.

(3)Organize and exert company's annual operation plan and scheme

(4)Preside over the operation and management of insurance company, organize and
exert decisions of the meeting of board.

 

 

 

 

(5)Decide to employ or dismiss employees or brokers, except the auditor.

(6)Execute company's financial management and use (the amount of NT ) thirty
million or less with proper authority, but the resolution over more than $ 10
million, Party B shall explain at the coming BoD meeting.

(7)As the representatives (including the need to text whom acts (such as signing
or posting) and without whom the text behaviors (such as participation in a
meeting or event).

(8)Attend BoD and shareholders meetings, report the appointed duties, provide
timely suggestions, and answer to questions raised by the BoD.

(9)Other jobs assigned by the BoD.

 

3.Remuneration and Condition of employment

(1)Salary: Party A shall pay NT$       to party B as remuneration each month
payable monthly in arrears on fifth day of each calendar month, which may be
advanced to the previous working day if it falls on public holidays or weekends.

(2)Remuneration:

A.13-Month Persistency Ratio

a.Above 80%: 1% of the commissions paid to Party by the insurance companies.

b.Above 85%: 1.5% of the commissions paid to Party by the insurance companies.

B.25-Month Persistency Ratio

a.Above 80%: 0.5% of the commissions paid to Party by the insurance companies.

b.Above 85%: 1% of the commissions paid to Party by the insurance companies.

 

 

 

 

4.Special Provision

Party A agrees to provide Party B following benefits in the period of
engagement:

(1)Labor insurance;

(2)Health Insurance;

(3)Group insurance (the premium will be in accordance with the negotiation
between the Party A and insurance company);

(4)Domestic and foreign studies (unlimited domestic and one time for foreign);

(5)Travelling (20 days for foreign, seven days 2 times in domestic);

(6)General health examination (once a year, and with a (PET) photographic
examination during the engagement.); and

(7)Other benefits according to the Labor Standards Act or related regulations,
including but not limited to, Severance compensation, workers' compensation or
labor pension.

 

5.Obligations of Party B

Party B shall be under the care of a good manager, take care of the Party A’s
affairs with proper implementation and bear the following obligations during the
engagement period:

(1)During the engagement period shall not be appointed as the party of business
and others engaged in the same or similar nature of the business as the Party A,
but in the Taiwan Area and the Mainland Area is limited.

(2)Fulfill the obligation to protect the equipment (including software and
hardware).

(3)In the event of a major incident on company operations, shall immediately
report to the chairman of the Board or the shareholders' meeting convened to
discuss coping methods.

(4)Execute the matters relating to the bounden duty of the manager to perform
the Companies Act, the Insurance Act or related regulations.

 

 

 

 

6.Obligations of Party A

preside over the operation and management of insurance company, organize and
exert decisions of the meeting of board.

(1) organize and exert company's annual operation plan and scheme.

(2) draft the set plan of inner managing organizations.

(3) draft the basic system of management.

(4) draft the specific regulations.

(5) Apply to employing or dismissing manager, vice-manager and the one who is in
charge of finance.

(6) decide to employ or dismiss the one that is in charge of management and that
shall be decided by the board meeting.

(7) other rights authorized by the board meeting.

(8) rights regulated by other rules.

 

7.Termination

This engagement shall be terminated upon the expiration of this engagement
except the following conditions:

(1)This engagement shall be terminated once re-election of all directors and
supervisors of Party A.

(2)Either party to the other party written notice of termination of the
contract, but it should be in two months time before the termination of the
above notice, but due to causes attributed to the other party for the purpose of
notice of termination of the contract, unless. Violation of the provisions
hereof either party may terminate this contract who should bear the liability
for damages.

(3)In the event that Party B disqualifies to act as manager of the engagement,
this engagement shall be terminated.

(4)Due to personal physical factors have been diagnosed by doctors and Party B
can’t do the jobs as the managers, Party B may terminate this Agreement at any
time after notifying Party A.

(5)Party A dismisses the Party B according to the Article 29 of the Company Act
as the manager.

(6)Party A decides to close the business, merge or make with 1/2 or more of its
businesses or other capital to any third party, this engagement shall
terminated.

(7)Either party fails to cure the breach to the engagement after receiving the
written notice from the other party within a reasonable period. But breach of
severe circumstances, the non-breaching party may terminate this engagement
without prior notice.

Except the above articles for terminating this engagement, either party may
claim damages incurred by any termination of this contract or refuse to fulfill
the contractual obligations.

 

 

 

 

8.Non-assignment

Either party may not assign or transfer this Agreement, in whole or in part, by
operation of law or otherwise, without the other party’s express prior consent.

 

9.General Provisions

(1)This Agreement shall be governed by the laws of Taiwan R.O.C.

(2)Any waiver, modification, addendum or amendment of any provision of this
Agreement will be effective only if in writing and signed by duly authorized
representatives of each party.

(3)All disputes arising out or in connection with this Agreement shall be
settled by the first instance of the District Court of Taipei, Taiwan, Republic
of China.

This Agreement may be executed in counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

 

In case this Agreement is contraindicated to previous verbal and written
agreements, this contract shall be applied. Any modification of this contract s
must adopt each party's agreement in written.

 

Party A: LAW Insurance Broker Co.,Ltd.

legal representative or principal (sealed by):

 

Party B (Sealed by):  Chao, Hui-Hsien Date:  January 7th, 2013 Date:  January
7th, 2013

 

 

 

